Citation Nr: 1446565	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-17 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right arm condition.


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, with subsequent service in the National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issues on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran has claimed service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  Therefore, the claim has been recharacterized as one of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.  The issue is thus restated on the title page of this decision.

The issues of entitlement to service connection for hypertension and a right arm condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has diagnoses of PTSD and major depressive disorder in conformance with the standards of DSM-IV; there is credible supporting evidence that a claimed in-service stressor occurred; and the medical evidence of record links the diagnoses of PTSD and major depression to the in-service stressor.



CONCLUSION OF LAW

The criteria for establishing service connection for an acquired psychiatric disorder, diagnosed as PTSD with major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Establishing entitlement to service connection for PTSD consists of medical evidence establishing a diagnosis of the condition; credible supporting evidence that the claimed in-service stressor actually occurred; and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).  

In the present case, the Board finds that the Veteran has a current confirmed DSM-IV diagnosis of PTSD and depressive disorder.  A VA treatment record from January 2012 reflects an Axis I diagnosis of PTSD and major depression.  Additionally, a private examination report dated in August 2011 shows DSM-IV, Axis I diagnoses of PTSD and Major Depressive Disorder.  Although a VA examiner opined in an October 2011 report that the Veteran did not have PTSD, the evidence is at least in equipoise on the issue.  When evidence is in relative equipoise, reasonable doubt must be decided in the Veteran's favor.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran currently has diagnoses of depressive disorder and PTSD, which the Veteran claimed as PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As for the in-service stressor, generally, the evidence necessary to establish the occurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether a veteran "engaged in combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).

In this case, the Veteran has not claimed, and there is no evidence to suggest that he "engaged in combat with the enemy," as that term is defined for VA purposes.  Although the record clearly shows that the Veteran served in Vietnam and was exposed to enemy activity, service records do not reflect any specific combat awards or citations.

Generally, where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).   For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843 (July 13, 2010), as amended by 75 Fed. Reg. 41092 (July 15, 2010).

In the present case, the Veteran asserts that his stressors relate to his service in Vietnam, where his unit received constant enemy mortar, RPG, artillery, and small arms fire.  He states that he was in constant fear of a terrorist attack and that his unit had to hide in a bunker constantly due to enemy firing.  He also asserts that he saw Soldiers dying and legs and arms being amputated.  He also reports that a friend went missing during that time.  Thus, the Veteran's claimed stressor is clearly related to his fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 2010).  Additionally, in a January 2012 treatment record, a VA psychiatrist diagnosed the Veteran with PTSD due to his wartime experiences, thereby confirming that his claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to those claimed stressors.  See Cohen v. Brown, 10 Vet. App. 128, 153 (1997) (VA mental health practitioners presumably make such diagnoses in accordance with the DSM-IV as to both adequacy of symptomatology and sufficiency of the claimed stressors).  Furthermore, the Veteran's personnel records show that he had service in Vietnam and that he earned the Republic of Vietnam Campaign Medal; therefore, the Veteran's claimed stressors are consistent places, types, and circumstances of the Veteran's service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's lay statements regarding his in-service stressors are credible and sufficient to establish the occurrence of the claimed in-service stressor pursuant to 38 C.F.R. § 3.304(f)(3).

Turning to the question of whether there is a nexus, or link, between the currently shown disability and the in-service stressors, the record shows that the Veteran's PTSD has been linked to his experiences in service.  VA treatment records from January 2012 show diagnoses of PTSD and depression linked to the Veteran's stressors, including nightmares of explosions and his missing friend.  A private examination report from August 2011 reveals diagnoses of PTSD and depression related to the Veteran's flashbacks from his time in Vietnam.  Additionally, the Veteran's wife reported to the private psychologist that since the Veteran's discharge from the military, he has been irritable and had panic attacks where he started "yelling things about war."  (See August 2011 Psychological Report of Dr. L. R.).  A VA examiner diagnosed the Veteran with depressive disorder and noted that the Veteran experienced flashbacks of combat experiences, but did not provide an etiology opinion.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD with major depressive disorder have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

ORDER

Service connection for an acquired psychiatric disorder, diagnosed as post-traumatic stress disorder (PTSD) with major depressive disorder, is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claims for service connection for hypertension and a right arm condition.

The record suggests that there are VA treatment records that have not been associated with the claims file.  In his claim for compensation, the Veteran indicated that he had been receiving treatment at the VA Mayaguez Outpatient Clinic and the VA San Juan Outpatient Clinic.  Additionally, the Veteran submitted copies of VA treatment records dated in January 2012.  In the rating decision and statement of the case, the RO acknowledged that the Veteran had been receiving treatment at VA for high blood pressure and a right arm condition.  However, there are no VA treatment records associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Additionally, under the law, the Board is required to conduct a de novo review of the Veteran's claim which entails reviewing the same evidence considered by the RO.  Thus, VA treatment records considered by the RO must be associated with the record.  Accordingly, the Board must remand the Veteran's claim so that these records, plus any current VA treatment records, can be obtained and associated with the claims file.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records.  

The claims file also contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  Specifically, the Veteran reported on his May 2010 application for pension that he was receiving disability benefits from SSA.  Also of record are several SSA inquiries and letters from SSA indicating that the Veteran is receiving SSA benefits.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Lastly, although some of the documents in the claims file were translated into English, the Veteran's file contains several private treatment records that are in Spanish and were not translated.  On remand, translations of these records should be obtained.


Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for high blood pressure and a right arm condition, including the records from Mayaguez OPC and San Juan VAMC dated from March 2010 to November 2011 noted in the December 2011 rating decision.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other pertinent VA treatment records.

2) Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3) Obtain translations of all Spanish documents into English, to include private treatment records received in 2011.  Associate the translations with the claims file.

4) The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or developmental action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

5) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims.  If a claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


